ELLISON, J.
Plaintiff alleged a contract of marriage with defendant and charged him with a breach of his promise. She likewise charged him with seduction. The trial in the circuit court resulted in her favor.
There was evidence tending to prove the contract and its breach by defendant’s refusal. There was also evidence showing plaintiff to have been delivered of a child. There was evidence tending to show that defendant was the father of the child and evidence tending to show that he was not. The court admitted evidence in behalf of defendant tending to show that plaintiff was a woman of bad reputation for chastity; but refused to allow evidence tending to show that she had had sexual intercourse with other men before and after the date fixed by her as the date of the engagement to marry.
Seduction, in an action for breach of promise to marry, is allowed to be shown in aggravation of damages. Seduction, in general terms, means to withdraw one from the path of rectitude. It is a leading astray. And, as applied to intercourse with a woman under a promise of marriage, it implies that a woman of previous chaste character has been induced to consent to unlaAvful sexual relations by persuasion and the promise to marry. Therefore, evidence of previous unlawful intercourse with others destroys the very basis upon *380which seduction must rest, viz., previous chastity, and would relieve the. case of such aggravating circumstance. The evidence should have been admitted. [State v. Patterson, 88 Mo. 89; State v. Wheeler, 94 Mo. 252; State v. Sharp, 132 Mo. 165; Broyhill v. Norton, 175 Mo. 190; Cole v. Holliday, 4 Mo. App. 94.]
A woman might bear a general bad reputation in the community in which she lives and yet, in actual fact, might not have been guilty of illicit intercourse. As stated, there was evidence tending to show defendant to be the father of the child and evidence to the contrary. Intercourse with others at and near the times charged against defendant would tend to support his denial.
The cases above cited (State v. Patterson and State v. Wheeler) were based on a statute making one guilty of a felony who, under promise of marriage, seduces a woman “of good repute.” But the reasoning- of the cases applies to a civil case of this’ character. Those words, or those of like character, are not in the Michigan statute and yet the Supreme Court of that State held that previous intercourse with other men went to disprove seduction, as that word is understood to mean in this connection. [People v. Clark, 33 Mich. 112.] That case is quoted and approved in State v. Patterson.
The judgment should be reversed and the cause remanded.
All concur.